Citation Nr: 0917735	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for mitral valve 
prolapse, also claimed as a heart murmur.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

3.  Entitlement to service connection for mitral valve 
prolapse, also claimed as a heart murmur.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to May 1973, 
from May 1974 to December 1980, and from October 1986 to 
March 1990.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah., which declined to reopen claims for 
service connection for mitral valve prolapse02 and low back 
strain for lack of new and material evidence.  

The issues of entitlement to service connection for mitral 
valve prolapse and entitlement to service connection for a 
low back disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for mitral valve prolapse, 
also claimed as a heart murmur, was denied by rating 
decisions in June 1981 and January 1982, and the Veteran did 
not perfect an appeal. 

2.  Evidence received since the January 1982 decision is new, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating his claim.  

3.  A claim for service connection for a low back disability 
was denied by rating decision in June 1998, and the Veteran 
did not appeal. 


4.  The evidence added to the record since the June 1998 
rating decision is new, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating his claim.  


CONCLUSIONS OF LAW

1.  The January 1982 rating decision which denied service 
connection for a heart disability is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Evidence received since the final January 1982 rating 
decision is new and material to the issue of service 
connection for mitral valve prolapse, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The  June 1998 rating decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

4.  Evidence received since the final January 1998 rating 
decision is new and material to the issue of service 
connection for low back strain, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


Reopening Previously Denied Claims

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) 

Mitral Valve Prolapse

The Veteran is seeking service connection for a mitral valve 
defect.  His original claim for service connection for mitral 
valve prolapse was denied by a rating decision in June 1981, 
because the condition was determined to be asymptomatic.  In 
January 1982, the Veteran filed a claim for service 
connection for a heart murmur, which the RO regarded as a 
symptom of mitral valve prolapse and declined to reopen the 
claim.  The Veteran filed a notice of disagreement, and the 
RO issued a statement of the case; however, the Veteran did 
not perfect his appeal, and the decision became final at the 
end of the statutory time period.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Consequently, the claim for service 
connection for mitral valve prolapse can only be reopened if 
new and material evidence has been submitted since the last 
prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Veteran submitted a request to reopen the claim for 
compensation for a mitral valve disability in September 2005.  

The evidence of record at the time of the January 1982 
decision consisted of the Veteran's service treatment 
records, the report of a May 1980 VA examination of the 
Veteran's heart, and private electrocardiography (ECG) report 
dated in May 1981.

Evidence relevant to the claim for service connection for 
mitral valve prolapse that has been received since the 
January 1982 decision includes private treatment records 
dated between November 2003 and July 2006.  Among these 
records is a November 2003 ECG report which the interpreter 
states is suggestive ischemic heart disease.  The report 
describes the mitral valve as "not well visualized but 
probably normal," and notes that mild mitral regurgitation 
was seen.  

The Veteran's original claim for service connection was 
denied because, although mitral valve prolapse was present, 
it was determined not to cause a disability as the Veteran's 
condition was asymptomatic.  New and material evidence in 
this case would be evidence showing that the Veteran's heart 
valve defect was symptomatic.  The treatment records received 
since that decision indicate that the Veteran has ischemic 
heart disease.  Therefore, these records relate to an 
unestablished fact necessary to substantiate the claim, 
constitute new evidence that is material to the Veteran's 
claim, and raise a reasonable possibility of substantiating 
his claim.  

As evidence that is both new and material has been received, 
the claim for service connection for a low back disability is 
reopened.

Low Back Disability

The Veteran is seeking to reopen a claim for service 
connection for a low back disability.  His original claim was 
denied by rating decision in June 1998 because, although 
there were several incidents of mechanical low back strain in 
service, no permanent residual or chronic disability was 
shown.  The claim was found to be not well grounded.  The 
Veteran did not appeal, and the decision became final at the 
end of the statutory time period.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The Veteran submitted a request to reopen the claim for 
compensation for a low back disability in September 2005.  
The evidence of record at the time of the January 1998 
decision consisted of the Veteran's service treatment 
records.  Evidence relevant to the claim for service 
connection for a low back disability that has been received 
since the January 1982 decision includes VA treatment 
records, including a July 2004 report which refers to MRI 
evidence of mild degenerative changes at L3-4; and private 
treatment records indicating that he received treatment for 
low back pain on several occasions in July 2006.  

The Veteran's original claim for service connection was 
denied because no chronic back disability was present.  New 
and material evidence in this case would be evidence showing 
that the Veteran's has a chronic low back disability.  The 
treatment records received since that decision indicate that 
the Veteran continues to receive treatment for mechanical low 
back pain, and he has been diagnosed with degenerative joint 
disease of the lumbar spine.  These records are new in that 
they were not previously considered by the RO, relate to an 
unestablished fact necessary to substantiate the claim, raise 
a reasonable possibility of substantiating his claim.  

As evidence that is both new and material has been received, 
the claim for service connection for a low back disability is 
reopened.


ORDER

New and material evidence having been received, and the claim 
for service connection for mitral valve prolapse is reopened, 
and the appeal is granted to this extent only. 

New and material evidence having been received, and the claim 
for service connection for a low back disability is reopened, 
and the appeal is granted to this extent only. 


REMAND

The Veteran's claims are reopened and must be considered de 
novo.  However, the Board finds additional development is 
required prior to final adjudication.

The evidence shows that the Veteran was afforded a VA 
examination in May 1980, while still in service, in which 
mitral valve prolapse was detected.  The evidence also shows 
that he currently has mitral valve regurgitation and 
indications of ischemic heart disease.  As there is competent 
evidence of a current disability and evidence of an in-
service back injury, the Board finds that an examination is 
warranted to determine the nature, extent, and etiology of 
the Veteran's claimed back disorder.  38 C.F.R. 
§ 3.159(c)(4).  

The evidence shows that the Veteran has a current low back 
disability, which he contends began in service.  His service 
medical records show that he was treated for back pain on 
several occasions.  As there is competent evidence of a 
current disability and evidence of an in-service back injury, 
the Board finds that an examination is warranted to determine 
the nature, extent, and etiology of the Veteran's claimed 
back disorder.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA cardiology 
examination to determine the nature and etiology 
of his mitral valve disorder.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  All 
indicated studies should be performed.  For any 
pathology found, the examiner should state 
whether it is at least as likely as not (i.e. 50 
percent probability) that any current 
cardiovascular disorder had its onset in service 
or is otherwise related to service. 

The examiner should provide a rationale for any 
opinion provided.

2.	Schedule the Veteran for an appropriate VA 
examination to determine the current nature and 
likely etiology of the Veteran's back disorder.  
The claims file must be made available to the 
examiner for review in connection with the 
examination.  The examiner should conduct a 
thorough examination of the Veteran's back and 
provide a diagnosis for any pathology found.  
Based on the examination and review of the 
record, the examiner must offer an opinion as to 
whether it is at least as likely as not (i.e., 
probability of 50 percent), that any currently 
diagnosed disorder had its onset during or was 
caused by disease or injury during service?  

The examiner should provide a rationale for any 
opinion provided.

2. 	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, the RO 
should issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


